Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

    PNG
    media_image1.png
    23
    468
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 65-86, 97 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The meets and bounds of the base claim 65 is vague and indefinite.  How some of  different variables are connected to each other is undefined, the ‘how’ being not relating to method, rather definition of functionalities related to linking, for example L to BA (more on this below).  The large number of variables also include vaguely defined groups such as ‘amino acid residue’, and optional substituents on generically recited substituents such as aryl, heteroaryl rendering the scope of the claim vague.   Many of the variables for example to the linker L is defined with mono-valent and divalent possibilities.  Consider for example variables R6-R8 such as shown in claim 66.  The R7 the compound(s) D, in claim 66 still carry possibilities with dangling valency such as -O-.  For example R6 -O- would represent unsatisfied valency if R7 -O- is used for linking to BA.  The possibility that k could be 1-30, particularly in the context of BA (see claim 86) renders claims prolix in nature. According to MPEP guidelines regarding such situations (2173.05(M) PROLIX [R-08.2012]): Examiners should reject claims as prolix only when they contain such long recitations or unimportant details that the scope of the claimed invention is rendered indefinite thereby. Claims are rejected as prolix when they contain long recitations that the metes and bounds of the claimed subject matter cannot be determined.  Similarly, the prolix nature of the stereochemical possibilities of the claimed formula defies commonsense.  This is because of the stereochemical aspects needed for productive small molecule-protein interaction.   Further incompatible substituents are recited in for the variables.  An example would be NH2 of L linking to COOH of BA to make amide (covalent) linkage  This would present ‘impossible substituent’ situation because along with L, T and BA  would also have amino possibilities. For this ‘incompatibility’ is not an enablement issue, see below.   Reconsider for example dependent claim 66 structure D.  This has specific linkage of BA to L, never ending number of L recurring in the compounds.   Partial structures
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
.  
An argument that all this relate to (scope of) enablement issue would not be persuasive, because if a substituent is impossible, the claim can properly be rejected under 35 USC 112 paragraph 1 or 2: A compound with an impossible substituent clearly cannot be made, and hence a paragraph 1 rejection is proper.  Alternatively, if it is impossible, then it is not correct.  A patent search for base claim could not be completed.  Dependent claims do not solve all the problems of the base claim.  As such they are rejected as well. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 65-86, 97 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Perez, WO 2016/077260, further in view of US 8580820 and  US 8980833. 

Perez document in its entirely is invoked here, because Perez teaching overlaps extensively with the claimed subject matter.  Just as the instant formula is adorned with large number of substituents layered on top of substituents, Perez formula 
			
    PNG
    media_image3.png
    38
    183
    media_image3.png
    Greyscale
page 28
is adorned with large number of substituents layered on top of substituents.  These substituents individually overlap structurally, functionally and are identical.  For example, one of Perez preferred embodiments [00135] psage 39:
    PNG
    media_image4.png
    334
    836
    media_image4.png
    Greyscale
 
is defined with variables that encompass that are recite for the instant claimed formula L and T, for examples see compounds of dependent claim 73.  Many of the structural fragments (variables) shown above are detailed throughout Perez teachings.  Some are pointed out below: 
page 29, line 15 provides 
    PNG
    media_image5.png
    159
    741
    media_image5.png
    Greyscale

These variables are for covalent modification of biological macromolecule (instant BA).  The third and fifth of the above are identical to the ones found in the instant case, Fig 13 and !4, which employ the same chemistry of Perez page 30 and 31 schemes to make the BA to L and BA to T links.  In claims 1-10,  page 82-90, Perez summarizes the subject matter.  The difference if any is positional isomerism with respect of amino acid (side-chains), alternate arrangements of linking group etc.  Extensive disclosure in US 8580820 and  US 8980833 of synthetic tubulysine compounds (and contemplation in these references, of conjugation to biological molecules) are invoked here to press the point that options corresponding to the full scope of instant L and T possibilities are within scope and contents of the prior art.  As to the BA of the claimed formula, Perez, on page 77-78 exemplifies instant CD70 (see claim 85 last option of penultimate line of numbered page 41 of instant claims). 
Therefore prior art references teaches all the elements of the claimed formula, how to arrange them as well as the anticipated result.  
The invention is a selective combination of the inventions by the prior arts done in a manner obvious to one of ordinary skill in the art. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the claimed combination would have yielded predictable results to one of skill in the art.  
Therefore nothing unobvious is seen in the claims.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625